DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 allowed as a result of Terminal Disclaimer filed on January 07, 2022.
3.	The closest relevant art is Darcy et al (7,767,079 B2) wherein Darcy et al teach an apparatus (10 in Fig. 1) for removing waste particles from dental office suction effluent (Abstract) comprising an upper chamber (34) having an upper end and a lower end, the upper chamber (34) including an upper portion (18), a central portion (23) having a substantially cylindrical internal wall portion, and a lower portion (14) having a basin portion, wherein the upper portion (18), the central portion (23) and the basin portion of the lower portion (14) cooperate to define and upper chamber volume (34), an inlet (16) provided in the upper portion (18) of the upper chamber (34) for establishing a connection to an inlet line in fluid communication with at least one dental wand (not shown), and an outlet (20) provided in the lower portion (14) of the upper chamber for establishing a connection to an outlet line in fluid communication with a vacuum pump (78), a solids collection canister (27) removably secured to the lower end (14) of the upper chamber (34), the solids collection canister (27) including a top portion and a bottom portion which together define a solids collection canister interior volume, the solids collection canister (27) being provided with first opening communicating with a drain provided in the basin portion of the upper 
4.	Claims 2-15 and 20 of this instant patent application differ from the disclosure of Darcy et al in that the apparatus for removing amalgam and waste particles from the dental office suction effluent comprises an outlet provided specifically in the lower portion of the upper chamber for establishing a connection to an outlet line in fluid communication with a vacuum pump, a solids collection canister having a first opening and a second opening wherein the first opening communicates with a drain provided in 
5.	Claims 16-19 of this instant patent application differ from the disclosure of Darcy et al in that the method for removing amalgam and waste particles from dental office suction effluent comprises the step of discharging liquids and gases of the dental office effluent through a flow restrictor located in the solids collection canister.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 10, 2022